SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is REMANDED.
Upon a review of the record, and following oral argument, we remand the cause to the District Court for further proceedings. We are mindful that the order denying the preliminary injunction was entered upon a limited record, the parties having filed competing affidavits and apparently raising significant issues of fact. Accordingly, upon remand the District Court shall proceed along the lines that it 'contemplated before the notice of appeal herein was filed-namely, the creation of a full record making appellate review possible, including the provision of a full opportunity for discovery by all parties, an evidentiary hearing, and, if necessary or appropriate, dispositive motions and/or an opportunity for the submission of proposed findings of fact and conclusions of law.
To the extent plaintiffs may renew a motion for preliminary injunction, and the Court is inclined to entertain such a motion, we assume the District Court will consider the possibility, in the interests of judicial economy and in the interests of justice, of consolidating the evidentiary hearing on such motion for a preliminary injunction with the hearing on the merits of the case (namely, the requested relief of a permanent injunction). See Fed.R.Civ.P. 65(a)(2).
In remanding the cause to the District Court, for further proceedings, we caution that we intimate no view on the record to date or the merits of the claims herein.
CONCLUSION
This cause is REMANDED to the District Court for further proceedings consistent with this order.
The mandate shall issue forthwith.